Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Rob Fink/Brett Maas Investor Relations Hayden - IR 775-356-9029 (ext. 65726) 646-415-8972/646-536-7331 slavi@ormat.com rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports a Double-Digit Growth in Revenues, Net Income, and Adjusted EBITDA in the Second Quarter Strong First Half Performance Drives Increase in 2016 Adjusted EBITDA Guidance RENO, Nev. August 2, 2016 - Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the second quarter ended June 30, 2016. Second Quarter Highlights and Recent Developments : ● Total revenues of $159.9 million, up 13.8% compared to the second quarter of 2015; ● Electricity segment revenues of $104.0 million, up 14.4% compared to the second quarter of 2015, mainly due to new power plants commencing operations in the fourth quarter 2015 and early this year; ● Product segment revenues of $55.9 million, up 12.7% compared to the second quarter of 2015; ● Electricity generation increased 10.8% to 1.3 million MWh; ● Gross margin increased to 41.2% of total revenues compared to 36.1% in the second quarter of 2015 , mainly as a result of improved operating efficiencies; ● Operating income grew 34.3% to $51.9 million compared to $38.6 million in the second quarter of 2015; ● Net income attributable to the company's shareholders of $24.3 million , or $0.49 per diluted share, compared to $14.4 million, or $0.28 per diluted share , in the second quarter of 2015; ● Adjusted EBITDA of $81.2 million, up 19.7% compared to $67.8 million in the second quarter of 2015; ● Declared a quarterly dividend of $0.07 per share for the second quarter of 2016; ● Secured $36 .0 million Supply & EPC Contracts for a geothermal power plant in New Zealand; ● Completed construction of the Veyo Recovered Energy Generation Project in Southern Utah for UAMPS; and ● Closed the acquisition of the Bouillante Geothermal Power Plant on the Island of Guadeloupe . “We continued to efficiently execute in the second quarter and delivered strong top-line growth and margin expansion, enabling us to deliver over 60% increase in net income and over 19% increase in Adjusted EBITDA compared to the second quarter last year,” noted Isaac Angel, Chief Executive Officer. “Our product segment has benefited, and will continue to benefit from higher revenue contribution, from several large contracts, and lower commodity prices, which drove gross margins in the products segment to higher than normal levels in the first half, a trend we expect to moderate through the end of the year. In the electricity segment, the contribution of new projects, and specifically the second phase of our Don Campbell Project in Nevada and Plant 4 of our Olkaria III complex in Kenya, is driving increased generation and revenues, while our focus on efficient utilization of infrastructure and operational enhancements are positively affecting gross margins. “On the product side, we continued to win orders and strengthen our backlog,” added Mr. Angel. “In May, we signed $36 million Supply and EPC contracts, with Eastland Group for the Te Ahi O Maui geothermal project located near Kawerau, New Zealand. This contract as well as other new contracts that we recently signed increased our backlog to $228 million.” “Looking forward we continue with the implementation of our strategic plan to expand our geographic presence as well as our footprint in the energy storage market which will further advance our goal of transitioning Ormat from a geothermal company to a recognized leader in the renewable energy industry,” continued Mr. Angel. Guidance Mr. Angel added, “The strong first-half performance and better than normal gross margins have enabled us to increase our guidance for full-year Adjusted EBITDA. We reiterate our revenue guidance and expect full-year 2016 total revenue of between $620 million and $640 million, with product segment revenue of between $210 million and $220 million. For the electricity segment, we expect revenues to be between $410 million and $420 million. We now expect 2016 Adjusted EBITDA of between $310 and $320 million for the full year.” Financial Summary Second Quarter Results For the three months ended June 30, 2016, total revenues were $159.9 million, up from $140.5 million in the second quarter of 2015, an increase of 13.8%. Electricity Segment revenues increased 14.4% to $104.0 million in the three months ended June 30, 2016, up from $90.9 million in the three months ended June 30, 2015. Product Segment revenues increased 12.7% to $55.9 million in the three months ended June 30, 2016, up from $49.6 million in the three months ended June 30, 2015. The company reported net income attributable to the company’s shareholders of $24.3 million, or $0.49 per diluted share, compared to net income attributable to the company’s shareholders of $14.4 million, or $0.28 per diluted share, for the same period last year. Adjusted EBITDA for the three months ended June 30, 2016 was $81.2 million, compared to $67.8 million for the three months ended June 30, 2015, an increase of 19.7%. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flow information is set forth below in this release. On August 2, 2016, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.07 per share pursuant to the company’s dividend policy. The dividend will be paid on August 30, 2016 to shareholders of record as of the close of business on August 16, 2016. In addition, the company expects to pay a quarterly dividend of $0.07 per share in the next quarter. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at10 a.m. EDT on Wednesday, August 3, 2016.The call will be available as a live, listen-only webcast at investor.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat's website. An archive of the webcast will be available approximately 30 minutes after the conclusion of the live call. Please ask to be joined into the Ormat Technologies, Inc. call. PARTICIPANT TELEPHONE NUMBERS PARTICIPANT DIAL IN (TOLL FREE): 1-877-511-6790 PARTICIPANT INTERNATIONAL DIAL IN: 1-412-902-4141 Canada Toll Free 1-855-669-9657 CONFERENCE REPLAY US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Replay Access Code: About Ormat Technologies With over five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter - a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 72 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 450 employees in the United States and over 600 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling over 2,000 MW of gross capacity. Ormat’s current 707 MW generating portfolio is spread globally in the U.S., Guatemala, Guadeloupeand Kenya. Ormat’s Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2016. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Six and Three-Month Periods Ended June 30, 2016 and 2015 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (In thousands, except per share data) (In thousands, except per share data) Revenues: Electricity $ 104,001 $ 90,926 $ 211,869 $ 180,879 Product 55,860 49,561 99,586 79,839 Total revenues 159,861 140,487 311,455 260,718 Cost of revenues: Electricity 62,243 62,522 125,929 118,103 Product 31,822 27,182 55,857 47,807 Total cost of revenues 94,065 89,704 181,786 165,910 Gross margin 65,796 50,783 129,669 94,808 Operating expenses: Research and development expenses 595 414 944 777 Selling and marketing expenses 3,668 4,283 7,343 7,716 General and administrative expenses 8,783 7,443 17,532 17,647 Write-off of unsuccessful exploration activities 863 — 1,420 174 Operating income 51,887 38,643 102,430 68,494 Other income (expense): Interest income 245 44 565 53 Interest expense, net ) Derivatives and foreign currency transaction gains (losses) Income attributable to sale of tax benefits 4,519 4,731 8,917 10,283 Other non-operating expense, net 49 ) 240 ) Income before income taxes and equity in losses of investees 33,967 22,313 75,358 38,814 Income tax provision (benefit) Equity in losses of investees, net ) Net income 24,933 15,273 55,878 25,540 Net income attributable to noncontrolling interest ) Net income attributable to the Company's stockholders $ 24,349 $ 14,414 $ 53,620 $ 24,446 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income $ 0.49 $ 0.29 $ 1.09 $ 0.51 Diluted: Net Income $ 0.49 $ 0.28 $ 1.07 $ 0.49 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 49,456 48,881 49,314 48,063 Diluted 50,137 50,600 49,977 49,444 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of June 30, 2016 and December 31, 2015 (Unaudited) June 30, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ 192,556 $ 185,919 Restricted cash, cash equivalents and marketable securities 38,005 49,503 Receivables: Trade 59,042 55,301 Other 14,350 7,885 Inventories 16,690 18,074 Costs and estimated earnings in excess of billings on uncompleted contracts 15,259 25,120 Prepaid expenses and other 44,334 33,334 Total current assets 380,236 375,136 Deposits and other 18,487 17,968 Deferred charges 41,409 42,811 Property, plant and equipment, net 1,562,315 1,559,335 Construction-in-process 241,199 248,835 Deferred financing and lease costs, net 5,131 4,022 Intangible assets, net 24,236 25,875 Total assets $ 2,273,013 $ 2,273,982 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 87,511 $ 91,955 Billings in excess of costs and estimated earnings on uncompleted contracts 42,912 33,892 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 29,998 29,930 Other loans 21,495 21,495 Full recourse 11,229 11,229 Total current liabilities 193,145 188,501 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 279,971 294,476 Other loans 265,696 275,888 Full recourse: Senior unsecured bonds 249,632 249,698 Other loans 13,161 18,687 Accumulated losses of unconsolidated company in excess of investment 15,347 8,100 Liability associated with sale of tax benefits 2,064 11,665 Deferred lease income 56,925 58,099 Deferred income taxes 21,907 32,654 Liability for unrecognized tax benefits 9,974 10,385 Liabilities for severance pay 19,026 19,323 Asset retirement obligation 21,677 20,856 Other long-term liabilities 7,053 1,776 Total liabilities 1,155,578 1,190,108 Equity: The Company's stockholders' equity: Common stock 49 49 Additional paid-in capital 856,827 849,223 Retained earnings (accumulated deficit) 183,018 148,396 Accumulated other comprehensive income (loss) ) ) 1,027,056 990,001 Noncontrolling interest 90,379 93,873 Total equity 1,117,435 1,083,874 Total liabilities and equity $ 2,273,013 $ 2,273,982 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Six and Three-Month Periods Ended June 30, 2016 and 2015 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, (ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities, (iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction costs, (vi) stock-based compensation, (vii) gain or losses from extinguishment of liability and (viii) gain or loss on sale of subsidiary and property, plant and equipment. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the six and three-month periods ended June 30, 2016 and 2015. Three Months Ended June 30 Six Months Ended June 30 (in thousands) (in thousands) Net cash provided by operating activities $ 92,529 $ 29,579 $ 119,573 $ 112,726 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 17,165 16,355 31,292 32,327 Interest income ) Income tax provision 7,890 6,056 17,399 11,515 Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) ) 12,593 ) ) EBITDA $ 74,820 $ 64,539 $ 155,262 $ 121,888 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 2,320 — 2,494 4,129 Stock-based compensation 817 1,029 1,659 2,156 Gain on sale of a subdiary and property, plant and equipment — Termination fee — Loss from extinguishment of liability — 1,710 — 1,710 Merger and acquisition transaction costs 500 400 647 3,800 Impairment charges — Write-off of unsuccessful exploration activities 863 — 1,420 174 Mark to market on derivatives which represents currency forward contracts 1,920 170 — ) Adjusted EBITDA $ 81,240 $ 67,848 $ 161,482 $ 133,167 Net cash used in investing activities $ ) $ ) $ ) $ ) Net cash provided by (used in) financing activities $ ) $ 69,538 $ ) $ 64,142 Three Months Ended June 30 Six Months Ended June 30 (in thousands) (in thousands) Net income $ 24,933 $ 15,273 $ 55,878 $ 25,540 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 18,156 18,815 33,859 36,634 Income tax provision 7,890 6,056 17,399 11,515 Depreciation and amortization 23,841 24,395 48,126 48,199 EBITDA $ 74,820 $ 64,539 $ 155,262 $ 121,888 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 2,320 — 2,494 4,129 Stock-based compensation 817 1,029 1,659 2,156 Gain on sale of a subdiary and property, plant and equipment — Termination fee — Loss from extinguishment of liability — 1,710 — 1,710 Merger and acquisition transaction costs 500 400 647 3,800 Impairment charges — Write-off of unsuccessful exploration activities 863 — 1,420 174 Mark to market on derivatives which represents currency forward contracts 1,920 170 — ) Adjusted EBITDA $ 81,240 $ 67,848 $ 161,482 $ 133,167
